DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Bonnie Smith on February 24, 2021.
The application has been amended as follows: 
The abstract has been rewritten as follows:
-A safety device for a motor vehicle includes a bonnet with an open and closed position, a bonnet lock with a lock retainer and a rotary latch, and an electric drive which shifts the rotary latch from a main locking position into a preliminary locking position. The lock retainer has an actuator, wherein in a first position of the actuator and in the preliminary locking position of the rotary latch, the lock retainer engages with the rotary latch and the bonnet is locked, and in a second position of the actuator, the lock retainer is released by the rotary latch and the bonnet is unlocked. The bonnet is coupled to the actuator such that in the preliminary locking position of the rotary latch a displacement of the bonnet 

Allowable Subject Matter
Claims 1-4 and 6-10 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/Carlos Lugo/
Primary Examiner
Art Unit 3675



February 24, 2021